Citation Nr: 0814276	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
status post right knee arthroplasty.

2.  Entitlement to an increased rating for service-connected 
status post right knee arthroplasty, currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased rating for epilepsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), in Detroit, 
Michigan.  In December 2005, the Board remanded the above 
matter for further development.  

The issue of entitlement to an increased rating for service-
connected status post right knee arthroplasty is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A left knee disability was not manifested during service, 
nor is a left knee disability otherwise related to such 
service, or to the veteran's service-connected status post 
right knee arthroplasty.

2.  The veteran's epilepsy is not productive of at least one 
major seizure within the last 2 years, or two minor seizures 
in the last 6 months


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the veteran's active service, nor is a left knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for epilepsy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 
8914 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2002.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection or 
increased rating be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since this decision affirms the RO's denial 
of service connection and increased rating, the veteran is 
not prejudiced by the failure to provide him that further 
information.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, it appears clear that a reasonable 
person under the facts of this case could be expected to know 
and understand the types of evidence necessary to show a 
worsening or increase in the severity of epilepsy and the 
effect of that worsening on employment and daily life.  It is 
significant that the veteran has been represented in the 
claims process by Disabled American Veterans, which 
organization represents numerous veterans, and it is 
reasonable to expect that this service organization duly 
informs the claimants of the rating criteria and the types of 
evidence necessary to obtain higher ratings for service-
connected disabilities.  In fact, the veteran's 2002-2003 
seizure log includes assertions as to the types of evidence 
necessary to show a worsening or increase in the severity of 
epilepsy.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains VA examinations performed in 
April 2001, August 2004, and August 2007.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that the duties to notify and duty 
to assist have been satisfied.  

Left knee disability, to include as secondary to service-
connected status post right knee arthroplasty 

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
left knee disability, as secondary to his service-connected 
status post right knee arthroplasty.  Service connection is 
in effect for status post right knee arthroplasty, currently 
rated 30 percent disabling effective November 1, 2007.

Service medical records dated in January 1977 reflect that 
the veteran complained of an injury to his left knee.  
Impression was contusion.  A service Report of Medical 
Examination for separation purposes dated in October 1978 
reflects that the veteran's lower extremities were clinically 
evaluated as normal.  There are no other service medical 
entries concerning the right knee.

The veteran underwent a VA examination in August 2004.  The 
examiner diagnosed status post total right knee replacement.  
The examiner opined that it is less likely than not that left 
knee disability is related to the veteran's right knee 
disorder.  

Social Security Administration (SSA) records reflect that the 
veteran underwent an examination performed by Layfe Robert 
Anthony, M.D., in December 2005.  Dr. Anthony noted that the 
veteran gave a history of compensatory pain that he felt in 
his left knee.  On physical examination, the knee appeared 
normal with full range of motion.  It had no laxity and had 
good strength.  

Despite the veteran's contentions otherwise, there is no 
competent medical evidence that any current left knee 
disability is etiologically related to service or any 
incident therein.  On separation from service, his lower 
extremities were clinically evaluated as normal.  The 
clinically normal lower extremities finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no left knee disability was present at that time.  The Board 
views the examination report as competent evidence that there 
was no left knee disability at that time.  

Moreover, the lack of any evidence of a continuing left knee 
disability for over 25 years between the period of active 
duty and the evidence showing left knee disability is itself 
evidence which tends to show that no left knee disability was 
incurred as a result of service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The veteran has also claimed that left knee disability 
developed due to his service-connected status post right knee 
arthroplasty.  However, the August 2004 VA examiner opined 
that the veteran's left knee disability was not related to 
his right knee disability.  There is otherwise no medical 
evidence of record to support an etiological relationship, 
and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no probative evidence of left knee 
disability in service;  no probative evidence of a nexus 
between the veteran's left knee disability and his period of 
active duty service; and no medical evidence of a causal 
relationship between the veteran's left knee disability and 
his service-connected status post right knee arthroplasty.  
Thus, service connection for left knee disability is not 
warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Epilepsy

Criteria & Analysis

A January 1981 rating decision granted service connection for 
epilepsy and assigned a 10 percent disability rating 
effective February 16, 1980 under Diagnostic Code 8914.  

The veteran underwent a VA epilepsy examination in April 
2001.  He stated that he was fatigued and slept a lot over 
the previous 6 months.  He reported that, over the previous 3 
weeks, he had two grand mal seizures, which included loss of 
consciousness and falls.  He claimed that, at times, there 
was an attack of rigidity without loss of consciousness.  

Upon neurological examination, the examiner found deep tendon 
reflexes.  The examiner noted that an MRI and EKG conducted 
in March 2001 revealed nothing abnormal.  The examiner noted 
that, although the veteran had a long history of intermittent 
seizures, no seizure activity was documented on diagnostic 
testing in the medical record to which the examiner had 
access.  The examiner assessed seizure disorder.  

The veteran underwent another VA examination in August 2007.  
The veteran reported no seizures of any type since 1999.  
This included no evidence of tonic-clonic seizures or minor 
seizures that might have been associated with lapses in 
attention or consciousness, staring, repetitive movement, 
eyes nodding, head nodding, any jerking of any limb, or any 
sudden postural control loss.  In short, the examiner stated 
that the veteran had no seizure activity observed since 1998.  
The examiner noted that the veteran was not taking 
anticonvulsant medications.  The examiner opined that if, in 
fact, the veteran had an underlying seizure disorder of any 
type, it appeared to have disappeared.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was rated under Diagnostic Code 8914.  Diagnostic 
Code 8914 provides for a 10 percent rating where the evidence 
shows a confirmed diagnosis of epilepsy with a history of 
seizures.  In order to be entitled to the next-higher 20 
percent evaluation, the evidence must demonstrate at least 
one major seizure within the last 2 years, or two minor 
seizures in the last 6 months.

There is no medical evidence, VA or private, reflecting that 
the veteran experienced at least one major seizure within the 
last 2 years, or two minor seizures in the last 6 months.  
The August 2007 VA examiner found that the veteran had no 
seizure activity since 1998, and the veteran reported that he 
has not had any seizure activity since 1999.  

The preponderance of the evidence is against an increased 
rating and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  The veteran's epilepsy does not require frequent 
hospitalization, and does not markedly interfere with 
employment, so consideration of an extraschedular rating is 
not warranted.  38 C.F.R. § 3.321.


ORDER

Entitlement to service connection for left knee disability is 
not warranted.  

An evaluation of increased rating in excess of 10 percent for 
epilepsy is not warranted.  


REMAND

During the process of this appeal, the veteran has undergone 
total knee replacement surgeries on May 26, 2004, March 29, 
2005, and September 21, 2006.  The veteran was awarded a 
temporary 100 percent evaluation for one month following 
replacement surgery, then an additional 12 months of 
temporary 100 percent evaluation as provided by the 
disability rating schedule.  Following the expiration of the 
temporary 100 percent evaluation, his evaluation was restored 
to 30 percent disabling on November 1, 2007.  The RO stated 
that a VA examination was to be scheduled to determine the 
current residuals of the surgery following the November 1, 
2007 restoration of the 30 percent disability rating.  No 
further adjudicative action is appropriate on this issue 
until receipt of the VA examination report.  

Furthermore, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished a 
corrective VCAA in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current residuals of the September 
21, 2006 knee replacement surgery.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
for an increased rating for status post 
right knee arthroplasty.  Unless the 
benefit sought is granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


